NO. 07-11-0073-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                APRIL 29, 2011

                        ______________________________


                         FORD MOTOR COMPANY, APPELLANT

                                      V.

                           SCOTT HARTWELL, APPELLEE


                       _________________________________

               FROM THE 193[RD] DISTRICT COURT OF DALLAS COUNTY;

                NO. 09-14735-L; HONORABLE CARL GINSBERG, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is Ford Motor Company's Unopposed Amended Motion to Dismiss Appeal in which it represents it no longer wishes to pursue this appeal against Appellee, Scott Hartwell.  Without passing on the merits of the case, the motion is granted and the appeal is dismissed with prejudice.  Tex. R. App. P. 42.1(a)(1).  No agreement by the parties on costs having been presented in the motion, costs will be taxed against Appellant.  Tex. R. App. P. 42.1(d).  Having dismissed the appeal at Appellant's request, no motion for rehearing will be entertained and our mandate will issue forthwith.
							Patrick A. Pirtle
							      Justice